DETAILED ACTION
Claims 1-12, 14-15, 17-19, 23, 31 and 35 were subjected to restriction requirement mailed on 01/14/2022.
Claims 1-12, 14-15, 17-19, 23, 31 and 35 are pending, and claims 8-9, 17-19, 23, 31 and 35 are withdrawn after consideration.
Claims 1-7, 10-12 and 14-15 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants filed a response, and elected Group I; and species (a-i), wherein said first metal component is selected from Fe2O3, Fe3O4 and Fe2O3FeO, and wherein said second metal component is TiO2; and therefore, elected claims 1-6, 10-12 and 14-15; and withdrew claims 7-9, 17-19, 23, 31 and 35, with traverse on 03/09/2022.
Applicants further amended claim 7 to depend on claim 6, which now belongs to elected Group I, on 03/09/2022.
Applicant's election with traverse of claims 1-7, 10-12 and 14-15 in the reply filed on 03/09/2022 is acknowledged.  This is not found persuasive because the reason set forth below.

Applicants primarily argue:
“Applicant asserts that the present invention is new, non-obvious and useful.”

Remarks, p. 6

This is not found persuasive as set forth in 37 C.F.R. 1.475, an international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). With respect to a group of inventions claimed in an international application, unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features (MPEP 1850 II). 
As set forth in Restriction Requirement mailed on 01/14/2022, Groups I to III lack unity of invention because even though the inventions of these groups require the technical feature of “A composition comprising a first metal component comprising one or more metals and a second metal component comprising one or more metals, wherein: (i) at least one surface of said second metal component is coated with said first metal component; (ii) the molar ratio of said first metal component to said second metal component are in the range of 1:9 to 9:1, and (iii) said composition is in the form of particles.”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Peled et al., WO 01/54216 A2 (Peled) (provided in IDS received on 10/29/2021); and species (a-i) to (a-iii) lack unity of invention because the species do not share the same or corresponding technical feature.
Given Applicants have not traversed why the technical feature among Groups I to III is not a special technical feature (page 3-4, Office Action mailed on 01/14/2022) and species (a-i) to (a-iii) lack unity of invention because the species do not share the same or corresponding technical feature (page 5, Office Action mailed on 01/14/2022), it is the Examiner’s position that the restriction and election requirement is proper. 

.

Claims 8-9, 17-19, 23, 31 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/09/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/IL2019/050384, filed 04/02/2019; PRO 62731992, filed 09/17/2018; PRO 62651310, filed 04/02/2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Specification
The disclosure is objected to because of the following informalities: 
It is suggested to amend “rations” in Specification, [0055], to “ratios”.
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7, line 1, recites a phrase “a molar ratio”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “the molar ratio”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 1-2, recites a phrase “a first metal component comprising one or more metals”. It is unclear what the phrase refers to, i.e., a first metal component comprising one or more metal elements; or a first metal component comprising one or more metallic solids. Given that in claim 6 (a dependent claim of claim 1), it is recited that “wherein said first metal component is selected from Fe2O3, Fe3O4 or and Fe2O3FeO”, the examiner interprets the phrase refers to a first metal component comprising one or more metal elements. Clarification is requested.

Claim 1, lines 2, recites a phrase “a second metal component comprising one or more metals”. It is unclear what the phrase refers to, i.e., a second metal component comprising one or more metal elements; or a second metal component comprising one or more metallic solids. Given that in claim 6 (a dependent claim of claim 1), it is recited that “wherein said second metal 2”, the examiner interprets the phrase refers to a second metal component comprising one or more metal elements. Clarification is requested.

Claim 1, line 3 recites a phrase “the composition is an alloy of said second metal component and of said first metal component”. However, it is unclear what this phrase refers to, because in claim 6 (a dependent claim of claim 1), it is recited that “wherein said first metal component is selected from Fe2O3, Fe3O4 or and Fe2O3FeO, and wherein said second metal component is TiO2” and it is not clear how an alloy can be formed from metal oxides. The examiner interprets the phrase in claim 1 refers to “the composition is an alloy or a composite of said second metal component and of said first metal component” according to specification ([0054]). Clarification is requested.

Regarding dependent claims 2-7, 10-12 and 14-15, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim 12 contains the trademark/trade name Vulcan XC-72, Black Pearls 700, Black Pearls 800, Vulcan XC-605, Regal 350, Regal 250, Black Pearls 570, and Vulcan XC-68.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, a particular material and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peled et al., WO 01/54216 A2 (Peled) (provided in IDS received on 10/29/2021).
Regarding claims 1-2, 4-5 and 15, Peled discloses the catalyst used for the air cathode is commonly nanoparticles (preferably 2-5 nm) of Pt (Pt reads upon the second metal component); however, in order to save the cost of expensive noble metals, it is possible to use non noble metal based alloys such as for example, Fe or Co (Fe or Co read upon the first metal component) and coat them with the required noble metal catalyst by common electrochemical or chemical processes (Peled, page 14, 2nd paragraph); it was found that Pt-M (M is e.g. Fe or Co) alloys are st paragraph).

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luengnaruemitchai et al., Activity of Au/Fe2O3-TiO2 catalyst for preferential CO oxidation, International Journal of Hydrogen Energy, 2015, 40, 13443-13455 (Luengnaruemitchai).
Regarding claims 1 and 6-7, Luengnaruemitchai discloses the mixed support, Fe2O3-TiO2 (Fe2O3 reads upon the first metal component, TiO2 reads upon the second metal component) was prepared by incipient-wetness impregnation method, the atomic ratios of metals (Fe:Ti) include 4:1, which corresponds to a molar ratio of Fe2O3 to TiO2 of 2:1 (reads upon wherein a molar ratio of said first metal component to said second metal component is between 9:9 and 9:1) (Luengnaruemitchai, page 13444, right column, 2nd paragraph) .
Luengnaruemitchai further discloses the desired amount of iron (ІІІ) nitrate nonahydrate, Fe(NO3)3.9H2O solution was dropped into titanium (IV) oxide powder (Degussa P25) under grinding (reading upon said composition is in the form of particles) (Luengnaruemitchai, page 13444, right column, 2nd paragraph).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Peled.
Regarding claims 1-5 and 15, Peled discloses the catalyst used at the methanol anode is a Pt-Ru alloy of nano size (preferably 5 – 10 nm) particles (Pt and Ru read upon the second metal component); however, in order to save the cost of expensive noble metals, it is possible to use non noble metal based alloys such as for example, Fe or Co (Fe or Co read upon the first metal component) and coat them with the required noble metal catalyst by common electrochemical or chemical processes (Peled, page 14, 2nd paragraph); it was found that Pt-M (M is e.g. Fe or Co) alloys are much better catalysts for oxygen reduction, and the preferred ratio Pt-M is between 1 :3 to 3: 1 (Peled, page 14, 1st paragraph).
Peled further discloses for a methanol anode, it is preferred to form either a Pt-Ru alloy catalyst layer or to form two consecutive layers of Pt on Ru or Ru on Pt with atomic ratio of 1:10 to 10:1 (Peled, page 15, 1st paragraph). Therefore, the molar ratio of M to (Pt+Ru) (i.e., the molar ratio of the first metal component to the second metal component) is 1: (3+3*10) to 3 : (1+1*0.1)=1:33 to 3:1.1, which overlaps the range of the present claims. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Regarding claims 10-12, and 14, as applied to claim 1 in item #24, Peled further discloses 60% Pt:Ru on Vulcan XC-72 (purchased from E-Tek Inc), (i.e., further comprising Vulcan XC-72 as a substrate, and Vulcan XC-72 is present at a concentration of 40% by total weight of the composition) (Peled, page 21, 3rd paragraph).
Peled does not explicitly disclose that the 60% Pt:Ru on Vulcan XC-72 further comprises a second metal component.
nd paragraph); it was found that Pt-M (M is e.g. Fe or Co) alloys are much better catalysts for oxygen reduction, and the preferred ratio Pt-M is between 1 :3 to 3: 1 (Peled, page 14, 1st paragraph).
In light of the motivation of using non noble metal based alloys as taught by Peled, it therefore would be obvious to a person of ordinary skill in the art to use non noble metal based alloys such as for example, Fe or Co (Fe or Co read upon the second metal component) and coat them with Pt and Ru, in the 60% Pt:Ru on Vulcan XC-72 of Peled, to produce 60% Pt:Ru:M (M is e.g. Fe or Co) on Vulcan XC-72 and thereby arrive at the claimed invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Luengnaruemitchai.
Regarding claim 2, as applied to claim 1, Luengnaruemitchai discloses TEM images of Au/Fe2O3-TiO2 (1:4) catalysts (catalysts of Au supported on Fe2O3-TiO2, wherein the molar ratio of Fe to Ti is 1:4) in Fig. 4 (Luengnaruemitchai, page 13449, Fig. 4), wherein the TEM images show that the particles are about 50 nm, and therefore the mixed support Fe2O3-TiO2 (1:4) would also have particle size of about 50 nm. 
Given that the mixed support Fe2O3-TiO2 (4:1, wherein the molar ratio of Fe to Ti is 4:1) is prepared using the same materials and the same method (Luengnaruemitchai, page 13444, right column, 2nd paragraph) with those of Fe2O3-TiO2 (1:4), it therefore would be obvious to a 2O3-TiO2 (4:1) would have similar particle size of 50 nm, and thereby arrive at the claimed invention. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732